Exhibit 10.4.12

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED

PARTNERSHIP AGREEMENT

 

THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT (this
“Twelfth Amendment”) is effective as of the 1st day of January, 2016 (the
“Effective Date”) by and among TC PipeLines Intermediate Limited Partnership, a
Delaware Limited Partnership, (“TCP Intermediate”), Northern New England
Investment Company, Inc., a Vermont corporation, (“NNEIC”), and TCPL Portland
Inc., a Delaware corporation, (“TCPL Portland”). The above-named entities are
sometimes referred to in this Agreement individually as a “Party,” and
collectively as the “Parties.”

 

WHEREAS, TCP Intermediate, NNEIC and TCPL Portland currently constitute all of
the partners (the “Current Partners”) in Portland Natural Gas Transmission
System, a Maine general partnership, (the “Partnership”) and are the remaining
parties to the Portland Natural Gas Transmission System Amended and Restated
Partnership Agreement dated as of March 1, 1996, as amended by the First
Amendment thereto, dated as of May 23, 1996, the Second Amendment thereto, dated
as of October 23, 1996, the Third Amendment thereto, dated as of March 17, 1998,
the Fourth Amendment thereto, dated as of March 31, 1998, the Fifth Amendment
thereto, dated as of September 30, 1998, the Sixth Amendment thereto, dated as
of June 4, 1999, the Seventh Amendment thereto, dated as of June 28, 2001, the
Eighth Amendment thereto, dated as of September 29, 2003, the Ninth Amendment
thereto, dated as of December 3, 2003, the Tenth Amendment thereto, dated as of
February 11, 2005 and the Eleventh Amendment thereto, dated as of March 17, 2008
(as amended, the “Partnership Agreement”); and

 

WHEREAS, effective as of the Effective Date, TCPL Portland assigned and
transferred 80.86% of its total 61.71% Percentage Interest, constituting 49.9%
of the Percentage Interest in the Partnership to TCP Intermediate, an Affiliate
of TCPL Portland, pursuant to an Agreement for Purchase and Sale of Partnership
Interest, dated as of November 5, 2015 and an Assignment and Assumption
Agreement, dated as of January 1, 2016 (herein collectively referred to as the
“TC PipeLines Purchase Agreements”);

 

WHEREAS, the Current Partners wish to amend the Partnership Agreement to reflect
the foregoing transactions.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the Parties agree as follows:

 

1.              Definitions. Capitalized terms used but not defined in this
Twelfth Amendment (including in the recitals above) shall have the meanings
assigned to such terms in the Partnership Agreement.

 

--------------------------------------------------------------------------------


 

2.              Revised Percentage Interests. The Current Partners agree that,
as of the Effective Date, the Partnership Agreement is hereby amended by
substituting Schedule A attached hereto for the same schedule currently attached
to the Partnership Agreement.

 

3.              Allocation of Profits, Losses and Distributions. The Current
Partners herein waive the provisions of Section 9.6 and Section 9.7 of the
Partnership Agreement to the extent necessary to give effect to the transfers
and assignments contemplated in the TC PipeLines Purchase Agreements.

 

4.              Representations of TCP Intermediate. TCP Intermediate hereby
makes the representations set forth in Section 9.1.4(v) of the Partnership
Agreement to the Partnership and agrees to be bound by all of the terms and
conditions of the Partnership Agreement.

 

5.              Effect on Partnership Agreement. Except as expressly set forth
herein, the Partnership Agreement and all of the representations, warranties,
covenants and agreements contained therein remain in full force and effect for
the benefit of the parties thereto and hereto, and their permitted successors
and assigns.

 

6.              Counterparts. This Twelfth Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signatures of the parties appear on the following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
executed and attested by their duly authorized representatives effective as of
the date first set forth above.

 

TC PIPELINES INTERMEDIATE LIMITED PARTNERSHIP, LP

by TC PIPELINES, GP INC.,

 

its General Partner

 

 

 

By:

/s/ Brandon M. Anderson

 

 

Brandon M. Anderson

 

 

 

 

Title:

President

 

 

 

By:

/s/ Jon A. Dobson

 

 

Jon A. Dobson

 

 

 

 

Title:

Secretary

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

TCPL PORTLAND INC.

 

 

 

By:

/s/ Laura M. Heckman

 

 

Laura M. Heckman

 

 

 

 

Title:

Vice-President

 

 

 

 

By:

/s/ Jimmie J. White

 

 

Jimmie J. White

 

 

 

 

Title:

Vice-President

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED

PARTNERSHIP AGREEMENT

 

Partners

 

New Percentage Interests

 

TC PipeLines Intermediate Limited Partnership

 

49.9

%

Northern New England Investment Company, Inc.

 

38.29

%

TCPL Portland Inc.

 

11.81

%

Total

 

100

%

 

--------------------------------------------------------------------------------